ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                            )
                                        )
AMEC Environment & Infrastructure, Inc. )            ASBCA No. 59678
                                        )
Under Contract No. N33191-09-D-0118     )

APPEARANCES FOR THE APPELLANT:                       David A. Rose, Esq.
                                                     Patricia Kreis, Esq.
                                                      Rose Consulting Law Firm
                                                      Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     David L. Koman, Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 9 April 2015



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59678, Appeal of AMEC
Environment & Infrastructure, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals